     Case: 1:16-cv-04837 Document #: 49 Filed: 09/25/19 Page 1 of 1 PageID #:127

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Paulette Dilworth
                                 Plaintiff,
v.                                                    Case No.: 1:16−cv−04837
                                                      Honorable Martha M. Pacold
SmartPay Leasing, Inc.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 25, 2019:


       MINUTE entry before the Honorable Martha M. Pacold: This case is hereby
dismissed with prejudice and each party shall bear its own costs and attorney fees
pursuant to the Stipulation of Dismissal [48] filed by the parties on 9/25/19.Civil case
terminated. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
